The case was purely a fact case, and while the testimony was somewhat voluminous and contradictory, the only point really at issue was that decided by the vice-chancellor, viz., whether the deed to Joseph had been made without the consent of the other children and in fraud of their rights. The agreement made by the mother was in writing and provided that she would not convey without the written consent of the several children. The determinative question of fact was whether there had been such written consent. The vice-chancellor found that there had been and that it had been lost or purloined in some way. We have examined the evidence and concur fully in the result reached by the vice-chancellor.
The decree under review will therefore be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 14.
For reversal — None. *Page 116